Citation Nr: 0029185	
Decision Date: 11/06/00    Archive Date: 11/09/00	

DOCKET NO.  97-17 333A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran apparently had active service from September 1976 
to January 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1997 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.


REMAND

In the veteran's March 1997 notice of disagreement, he 
indicates that he had to see a psychologist in conjunction 
with being removed from being an operating room technician at 
Fort Sam Houston, Texas, in 1977.  He indicates that due to 
his behavior he was removed from the training.  He further 
indicates his belief that records relating to the visit with 
the psychologist may be in his personnel or military 
education records.  In a 1999 letter to the veteran's 
Congressman, he states that a mental health evaluation was 
accomplished on March 17, 1977, and the report of this 
evaluation is not of record.  The veteran's service medical 
records indicate that a psychologist saw the veteran, 
apparently in February 1977.  A March 31, 1977, entry 
indicates that the veteran had been seen at mental hygiene 
consultation service on March 17, 1977, but the record does 
not appear to contain a separate entry relating to March 17, 
1977.  The veteran's representative has submitted copies of 
two letters indicating that requests have been made to the 
Brooke Army Medical Center at Fort Sam Houston, Texas, 
requesting records relating to any treatment of the veteran 
in March or April 1977, without any response being received.

In light of the above, the case is REMANDED to the RO for the 
following:

1.  The RO should obtain all of the 
veteran's service personnel and service 
educational or training records and 
associate them with the claims file.

2.  The RO should request copies of all 
records relating to any treatment of the 
veteran at the Brooke Army Medical Center 
at Fort Sam Houston, Texas, from February 
through April 1977.  This request should 
specifically indicate that records 
relating to any mental health treatment 
should be provided, specifically any 
consultation on March 17, 1977.  A 
negative response should be requested if 
no treatment records exist.

3.  The RO should contact the veteran and 
advise him that he should submit medical 
evidence that indicates that he currently 
has an acquired psychiatric disability 
that is related to his active service or 
had its onset during his active service.

4.  Thereafter, the veteran should be 
afforded a VA psychiatric examination by 
a board certified specialist, if 
available, to determine the etiology of 
any currently manifest acquired 
psychiatric disability.  The claims file 
must be made available to the examiner 
for review and the examination report 
should reflect that such review was 
accomplished.  The examiner is requested 
to offer an opinion as to whether it is 
at least as likely as not that any 
currently manifested acquired psychiatric 
disorder had its onset during the 
veteran's active service or whether it is 
at least as likely as not that any 
currently manifested psychosis had its 
onset with one year of the veteran's 
discharge from active service.  A 
complete rationale for all opinions 
should be offered.

5.  The RO should ensure that the 
requested development has been completed 
and then readjudicate the issue on 
appeal.

6.  If the benefit sought on appeal is 
not granted to the veteran's satisfaction 
or if a timely notice of disagreement is 
received with respect to any other 
matter, the veteran and his 
representative should be provided a 
supplemental statement of the case on all 
issues in appellate status.  They should 
be afforded the appropriate opportunity 
to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion, either 
legal or factual, as to the ultimate outcome warranted.  No 
action is required of the veteran until he is otherwise 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


		
	U. R. POWELL
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



